TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00377-CV


                                N. A. B. and A. D. J., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




           FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-13-003295, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               N.A.B. and A.D.J. filed their notices of appeal on June 3, 2014 and June 12, 2014,

respectively. The appellate record was complete July 18, 2014, making appellants’ briefs due

August 7, 2014.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule requires greater

compliance with briefing deadlines. Therefore we order Robert Galvin and Tiffany Crouch

Bartlett to file appellants’ briefs no later than August 26, 2014. If the briefs are not filed by that

date, counsel may be required to show cause why they should not be held in contempt of court.

               It is ordered on August 11, 2014.

Before Justices Puryear, Pemberton and Field